Citation Nr: 0933967	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1943 to March 1946 
and from October 1950 to August 1951.  He died in July 2002.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In May 2008, the appellant testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in June 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board in August 2009.  
This motion was granted by the Board on August 24, 2009 due 
to the appellant's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's July 2002 death from cerebral vascular 
accident, with reported contributing conditions of a history 
of testicular, bladder, and lung cancer, was related to 
ionizing radiation exposure while the Veteran was in service.

38 C.F.R. § 3.111 states that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive periods, as specified in 
§ 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Radiogenic diseases include any 
type of cancer.  § 3.311 (b)(2)(i)(xxiv).

The Veteran's available STRs are negative for any complaints 
of, or treatment for, cancer.  The evidence of record 
reflects that the Veteran was diagnosed with testicular 
cancer in 1961.  Although the appellant testified at the May 
2008 Travel Board Hearing that the Veteran was diagnosed in 
1953, this testimony is not supported by the medical evidence 
of record.  The medical evidence of record reflects that the 
Veteran was diagnosed and treated for testicular cancer in 
1961, bladder cancer and prostate cancer in 1988, and 
pulmonary metastasis of his bladder cancer in 1990.  As such, 
he has been diagnosed with a radiogenic disease which first 
became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive periods.

An August 2005 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's STRs and military 
personnel records were among those thought to have been 
destroyed in a 1973 fire at NPRC.  The Board notes that a 
portion of the Veteran's STRs and service records are 
contained in the claims file.  The Veteran's DD 214 reflects 
that he was assigned to the 1767th Engineer Parts Supply 
platoon and arrived in Japan on November 7, 1945.  A January 
2006 letter from the Defense Threat Reduction Agency (DTRA) 
indicates that morning reports, which were available to 
reconstruct the pertinent portion of the Veteran's service, 
indicate that the Veteran's unit debarked from the USS Chara 
at Otaru, Hokkaido, Japan (approximately 850 miles from 
Hiroshima and 1,000 miles from Nagasaki) on November 7, 1945.  
It was stated that morning reports further indicate that the 
unit moved from Otaru to Yokohama, Japan on January 17, 1946.  
It was reported that the Veteran transferred to the 4th 
Replacement Depot at Tokyo, Japan, on January 30, 1946 for 
return to the United States.  The DTRA letter specified that 
Yokoham and Tokyo are 400 miles from Hiroshima and 550 miles 
from Nagasaki, Japan.  The Veteran's DD 214 reflects that he 
departed Japan on February 11, 1946, and arrived in the 
continental United States on February 23, 1946.  Although the 
evidence of record reflects that the Veteran did not 
participate in the occupation of Hiroshima or Nagasaki, 
Japan, the appellant's claim may still be considered under 
38 C.F.R. § 3.311(a)(2)(iii).

Because the appellant contends that the Veteran had a 
radiogenic disease as a result of exposure to ionizing 
radiation in service, a dose assessment must be made pursuant 
to 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1.  Request a dose assessment from the Under 
Secretary for Health pursuant to 38 C.F.R. 
§ 3.311 (a)(2)(iii).  Provide the agency with a 
copy of this remand and the claims file.

2.  If the Under Secretary for Health 
determines that the Veteran was exposed to 
ionizing radiation, refer the claim to the 
Under Secretary for Benefits for further 
consideration pursuant to 38 C.F.R. § 3.311 
(b)(1)(iii).

3.  If the Under Secretary for Benefits 
determines that it is at least as likely as not 
that any of the Veteran's radiogenic diseases 
resulted from exposure to radiation in service, 
forward the claims folder to the appropriate VA 
examiner.  The examiner, after reviewing the 
Veteran's claims folder, should furnish an 
opinion as to whether any of the radiogenic 
diseases noted by the Under Secretary for 
Benefits to have resulted from exposure to 
radiation in service, contributed substantially 
or materially to the Veteran's death, combined 
to cause the Veteran's death, or aided or lent 
assistance to the production of the Veteran's 
death.  The VA examiner should address whether 
the Veteran was debilitated by any such 
diseases such that he could not withstand the 
cerebral vascular accident.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a), 3.312(b), 
3.312(c)(1).

All opinions should be accompanied by a clear 
and detailed rationale consistent with the 
evidence of record.  The examination report 
should clearly indicate that a review of the 
claims file was performed in conjunction with 
this inquiry.  

4.  Thereafter, readjudicate the issue on 
appeal, considering all evidence received 
since issuance of the most recent supplemental 
statement of the case in May 2009.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and her representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



